DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 was considered by the examiner.
Drawings
The drawings filed on 6/16/2020 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over VISHNIA et al. (cited by applicant, US 2019/0146181 A1, plural inventive entity) in view of O’Brien et al. (cited by applicant 2010/0284181 A1, hereinafter O’Brien).
Vishnia et al. teaches regarding claim 1, a mount assembly for an optical structure, comprising: an optical structure comprising at least one mirror panel, the mirror panel comprising a reflective surface, a back surface substantially opposite the reflective surface and at least one side surface extending between the reflective and back surfaces; at least one mounting member extending from the optical structure. 
Regarding claim 3, the optical structure is any of the group or any combination thereof, of a hollow retroreflector, a roof mirror, or a mirror panel (shown in figures 8-9, [0046], hollow).
Regarding claim 4, the mounting member 10 is adhered to the optical structure (shown in figure 1-2; [0046]).
Regarding claim 5, the mounting member is a post (figures 7, 10, [0060]).
Regarding claim 7, the mounting member extends from the at least one side surface of the at least one mirror panel (figure 1; surface 34).
Regarding claim 8, the mounting member extends from the back surface of the at least one mirror panel (figure 1, back of surface 34). 
Regarding claim 9, the mount assembly further comprising means 110 for mounting the assembly to another structure (figure 1, [0052]). 
Vishnia does not teach a housing for receipt therein of at least a portion of the optical structure and all of the mounting member extending from the optical structure, the housing having at least one opening therethrough; and at least one screw received and tightened within the at least one opening such that a first end of the screw presses against and at least partially secures the mounting member within the housing.
O’Brien teaches a housing for receipt therein of at least a portion of the optical structure and all of the mounting member extending from the optical structure, the housing having at least one opening therethrough; and at least one screw received and tightened within the at least one opening such that a first end of the screw presses against and at least partially secures the mounting member within the housing. 
Regarding claim 6, the entirety of the optical structure and mounting member are received within the housing (figure 1; [0053]).

Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VISHNIA et al. (cited by applicant, US 2019/0146181 A1) in view of O’Brien et al. (cited by applicant US 2010/0284181 A1, hereinafter O’Brien) and further in view of Kibayashi (US 6,550,947 B1). 
Regarding claim 10, Vishnia et al. teaches a method of mounting an optical structure within a housing comprising a first opening, a second opening and at least one third opening, comprising the steps of: extending a mounting member  10, 100 from a portion of the optical structure (shown in figure 1).
Vishnia does not teach regarding claim 10, inserting all of the mounting member into a housing.
Regarding claim 10, O’Brien teaches a method of mounting an optical structure within a housing 34 comprising a first opening, a second opening and at least one third opening, comprising the steps of: extending a mounting member 54, 60 from a portion of the optical structure 202; inserting all of the mounting member and at least a portion of the optical structure into the first opening (opening in housing 34) in a housing 34; [inserting at least a portion of the mounting member into the second opening in the housing]; inserting a screw 66 into the at least one third opening in the housing 34; and tightening the screw within the at least one third opening so that a first end of the screw presses against a portion of the mounting member received within the second opening (screw is tightened to secure), thereby securing the mounting member within the housing and at least partially securing the optical structure within the housing (figure 3, [0063, 0066]). 
Regarding claim 12, the extending step comprising unitarily forming the mounting member 42 from the optical structure 200, 202 so that it extends from the optical structure [0066].
Regarding claim 13, the extending step comprising attaching the mounting member 42 to the optical structure 200, 202 so that it extends from the optical structure [0066]. 
Kibayashi teaches inserting a portion of the mounting member into an opening, second opening 28, along with ball type holder (figure3, column 3, lines 14-15).
Vishnia, O’Brien, and Kibayashi teach optical structures.
The rationale for combining these teachings to yield predictable results by combining prior art elements according to known methods.  This combination suggests providing a covering housing over an optical member and suggests a method for performing the covering.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of O’Brien and Kibayashi with the teaching of Vishnia to obtain a covered optical device that is connected to other structures in a logical manner using plural anchor parts.
Allowable Subject Matter
Claim 2, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 2 recites the mount assembly of claim 1, further comprising at least one threaded insert received within the at least one opening of the housing for receipt within the at least one threaded opening of the at least one screw. 
Claim 11 recites the method of mounting an optical structure as recited in claim 10, further comprising the additional inserting step prior to the screw inserting step, of inserting a threaded insert into the at least one third opening. Claim 14 recites the method of mounting an optical structure as recited in claim 10, wherein the second opening of the housing is opposite the first opening of the housing.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mohazzab teaches a holder for an optical member,
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG